Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-22-2004

Bridgemohan v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1763




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Bridgemohan v. Atty Gen USA" (2004). 2004 Decisions. Paper 790.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/790


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 03-1763

                           DHANPAUL BRIDGEMOHAN,

                                                Petitioner

                                           v.

                                 JOHN ASHCROFT,
                         Attorney General of the United States,

                                                Respondent

                       _________________________________

                        On petition for review of a final order
                        of the Board of Immigration Appeals
                                File No: A79-437-025
                       _________________________________

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                  on March 25, 2004

              Before: FUENTES, SMITH, and GIBSON,* Circuit Judges

                                (Filed: April 22, 2004)

                              ______________________

                              OPINION OF THE COURT
                              _______________________

JOHN R. GIBSON, Circuit Judge.


      *
       The Honorable John R. Gibson, Senior Circuit Judge for the United States Court of
Appeals for the Eighth Circuit, sitting by designation.
       Dhanpaul Bridgemohan seeks review of a final order of removal issued by the

Board of Immigration Appeals. We deny his petition for review.

       Bridgemohan is a native and citizen of Guyana. On March 3, 2002, he was

intercepted as he tried to enter the United States near Miami International Airport. He

was detained for a full asylum hearing after an immigration inspector determined that

Bridgemohan had established a credible fear of persecution if returned to his native

country. Bridgemohan sought asylum, withholding of removal to Guyana, and protection

under the Convention Against Torture based on his alleged past persecution and/or well-

founded fear of future persecution.

       Bridgemohan's ethnicity is Indo-Guyanese. While in Guyana, he performed

volunteer work on a few occasions for the Peoples Progressive Party (PPP), which is

predominantly an Indo-Guyanese party. Bridgemohan described himself as a supporter,

but not a member, of this party. His volunteer work consisted of putting up campaign

posters and helping with meetings.

       Bridgemohan testified that he was assaulted on three separate occasions, and that

the assaults were directly related to his support of the PPP. In each instance, his

assailants were Afro-Guyanese, an ethnic group commonly associated with the rival

Peoples National Congress (PNC) party.

       The first incident occurred in February 2001, as Bridgemohan walked to the store.

He was attacked by two Afro-Guyanese men who wore T-shirts with the emblem of a

                                              2
palm tree, identified by Bridgemohan as the symbol of the PNC. The men punched and

pushed him, called him a "coolie dog" – a derogatory term for persons of Indo-Guyanese

descent – and threatened to kill him.

       The second incident occurred two months later. A group of Afro-Guyanese men

stopped a bus in which Bridgemohan was riding and forced the Indo-Guyanese

passengers off. The men harassed these passengers and threatened to kill the "coolie

dogs." Bridgemohan said that one of the Afro-Guyanese men identified him as the person

who was putting up campaign posters, and that he was robbed and beaten.

       The third incident took place in August of the same year. Bridgemohan testified

that two Afro-Guyanese men approached him in the street, pushed and kicked him, and

told him that they did not want to see the "coolie dog" around anymore.

       Bridgemohan's request for asylum and withholding were based in part on the

alleged failure of the police in Guyana to protect him. He testified that he reported each

of the first two incidents to the police, most of whom are Afro-Guyanese, but that the

police did nothing more than inform him that they would look into his complaints.

Bridgemohan also spoke to an Indo-Guyanese police officer on one occasion who told

him privately that little would be done about the incidents because of Bridgemohan's

ethnicity.

       The Immigration Judge concluded that, even accepting Bridgemohan's testimony

as true, he failed to sustain his burden of establishing past persecution or a well-founded



                                             3
fear of persecution based upon the protected grounds enumerated in the Immigration and

Nationality Act, 8 U.S.C. § 1101(a)(42) (2000).1 The Board of Immigration Appeals

affirmed the Immigration Judge's decision without opinion.

       The Attorney General may grant asylum to an alien who demonstrates that he or

she is a refugee. See 8 U.S.C. § 1158(b)(1) (2000). In order to establish himself as a

refugee, Bridgemohan must demonstrate that he is unable or unwilling to return to

Guyana because of past persecution or a well-founded fear of future persecution on

account of his race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. § 1101(a)(42)(A). Bridgemohan can obtain asylum on the

grounds of past persecution if he establishes: 1) an incident, or incidents, that rise to the

level of persecution; 2) which took place on account of one of the statutorily protected

grounds; 3) and which was committed by the government or by forces the government

was unwilling or unable to control. Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002)

(quoting Navas v. INS, 217 F.3d 646, 655 (9th Cir. 2000)). He can demonstrate a well-

founded fear of future persecution by showing that he has a genuine fear, which would be

shared by a reasonable person in his circumstances, of persecution upon return to Guyana.

Gao, 299 F.3d at 271. As with past persecution, Bridgemohan must provide "conclusive

evidence" that the threat of future persecution is based on one of the five grounds




       1
       The Immigration Judge also denied Bridgemohan's request for protection under
the Convention Against Torture, but Bridgemohan does not appeal this denial.

                                               4
enumerated in the statute. Albathani v. INS, 318 F.3d 365, 373 (1st Cir. 2003).

       Because the Board summarily affirmed the Immigration Judge's decision, we treat

the judge's decision as the "final agency determination" for purposes of our review.2 See

8 C.F.R. § 3.1(a)(7)(iii) (2002); Gao, 299 F.3d at 271. The scope of our review is

"extremely narrow" because Congress has delegated administration and enforcement of

the Immigration and Nationality Act to the Attorney General, who in turn has vested his

power in the Board. Id.

       "Whether an asylum applicant has demonstrated past persecution or a well-

founded fear of future persecution is a factual determination reviewed under the

substantial evidence standard." Id. at 272. "Under the substantial evidence standard, the

[Immigration Judge's] finding must be upheld unless the evidence not only supports a

contrary conclusion, but compels it." Abdille v. Ashcroft, 242 F.3d 477, 483-84 (3d Cir.

2001). If a petitioner fails to establish that he is entitled to asylum, we presume he cannot

meet the higher standard for withholding of removal. Janusiak v. INS, 947 F.2d 46, 47-

48 (3d Cir. 1991).

       We conclude that substantial evidence supports the Immigration Judge's denial of

asylum. First, the record supports the Immigration Judge's conclusion that Bridgemohan




       2
        Contrary to Bridgemohan's assertions, the affirmation of the Immigration Judge's
decision by a single Board member without opinion does not deny Bridgemohan's right to
meaningful appellate review, nor any other substantive right. Dia v. Ashcroft, 353 F.3d
228, 234-45 (3d Cir. 2003) (en banc).

                                              5
failed to meet his burden of proving past persecution on account of his race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C. §

1101(a)(42)(A). Bridgemohan's own testimony on the three assaults he suffered fails to

establish that they resulted from his political support for the PPP. In the first and third

incidents, Bridgemohan provided virtually no evidence that his attackers even knew of his

support for the PPP, and he gave only limited evidence that the attackers were members

of the rival PNC. He testified that he was identified as a supporter of the PPP in the

second incident, but did not give any indication that the assault occurred "on account of"

this political association. Instead, the evidence appeared to demonstrate only that the

attackers pulled several people off a bus for the purpose of robbing them.

       Bridgemohan makes a stronger case when he argues that he suffered past

persecution on account of his race. Nonetheless, there was substantial evidence in the

record to support the Immigration Judge's conclusion that he did not meet his burden of

proving that the acts of violence were committed by the government or by forces the

government was unwilling to control. Bridgemohan does not argue that the police

committed the acts of violence themselves, but claims that the police refused to protect

him. However, he testified that the police told him they would look into his allegations

each time he reported them. While the police may not have investigated the allegations to

his satisfaction, we are not compelled by the record to conclude that the government was

entirely unwilling or unable to control the Afro-Guyanese or members of the PNC. Thus,



                                              6
the situation here is unlike the cases relied upon by Bridgemohan, including Surita v. INS,

95 F.3d 814, 820 (9th Cir. 2001), and Arjune v. Ashcroft, No. 01-1468 (3d Cir. 2001)

(unpublished opinion), where the police officers made clear to the victim in each case

their unwillingness to investigate his claims. Furthermore, the record shows that

Bridgemohan's own party, the PPP, won the 2001 elections and had held political power

since 1992. The record also shows that persons of Indo-Guyanese descent make up the

majority of Guyana's population. This evidence of political and social power further

weakens Bridgemohan's claim that he suffered persecution at the hands of forces the

government was unwilling or unable to control. Accordingly, we deny Bridgemohan's

petition for review of the denial of his claim for asylum for past persecution.

       For the same reasons, we deny Bridgemohan's petition for review of the denial of

asylum based on a well-founded fear of future persecution. Bridgemohan relied upon the

same evidence in both his past and future persecution claims, and it is insufficient to

compel us to conclude that any persecution he may suffer in the future will be on account

of one of the five protected grounds or that it will be suffered at the hands of forces the

government is unwilling or unable to control.




                                              7